 1
 2
 3
 4                                   UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                    ***
 7   CORISSA JONES, on behalf of herself and                     Case No. 2:15-cv-01382-RFB-NJK
     on behalf of all others similarly situated,
 8                                                                            ORDER
                            Plaintiff,
 9
                v.
10
     SHAC LLC, D/B/A SAPPHIRE
11   GENTLEMEN’S CLUB; SHAC MT. LLC;
     DAVID MICHAEL TALLA; and PETER
12   FEINSTEIN,
13                        Defendants.
14
15         I.        INTRODUCTION
16              This action is brought pursuant to the Fair Labor Standards Act (“FLSA”) by Plaintiffs, a
17   class of exotic dancers who worked at Sapphire Gentlemen’s Club during the class period.
18   Plaintiffs allege that Defendants—Shac, LLC, d/b/a Sapphire Gentlemen’s Club; Shac Mt. LLC;
19   David Michael Talla; and Peter Feinstein—misclassified them as independent contractors and
20   therefore violated the FLSA by failing to compensate them for hours worked.
21              Before the Court are several motions: Defendants’ Motion to Dismiss Opt-In Plaintiffs
22   Pursuant to FRCP 12(b)(1) (ECF No. 92); Plaintiffs’ Motion to Compel Deposition of Tami
23   Cowden (ECF No. 156); Plaintiffs’ Motion to Compel Against Defendant Shac, LLC (ECF No.
24   159); Plaintiffs’ Motion to File Supplemental and Recently Discovered Evidence (ECF No. 186);
25   Plaintiffs’ Motion for Partial Summary Judgment on Liability (ECF No. 189); Plaintiffs’ Motion
26   for Partial Summary Judgment on Individual Liability of Defendants Peter Feinstein and David
27   Michael Talla (ECF No. 190); Plaintiffs’ Motion for Partial Summary Judgment on Willfulness
28   ///
 1   and Liquidated Damages (ECF No. 191); and Intervenor-Cross Claimants’ Motion to Intervene
 2   (ECF No. 226).
 3
 4       II.      FACTUAL BACKGROUND
 5                a. Undisputed Facts
 6             The Court finds the following facts to be undisputed.
 7             Plaintiffs were employed as exotic dancers at Defendants’ dance club, which advertises
 8   and bills itself as “the world’s largest strip club.”
 9             Defendant Shac Mt. LLC is the 100% member of Defendant Shac, LLC, which operates as
10   the Sapphire Gentlemen’s Club. At all relevant times, Defendant Peter Feinstein was the manager
11   of the club and Defendant David Michael Talla was the owner of the club.
12             Plaintiffs were classified as independent contractors. Defendants did not provide Plaintiffs
13   with wages or any other compensation.
14             Plaintiffs were required to sign in and sign out to work in the club. Plaintiffs paid a house
15   fee, a marketing fee, and a DJ fee for each sign-in. Plaintiffs paid an additional fee if they declined
16   to dance on-stage. Defendants set a minimum price that Plaintiffs were required to charge for
17   dances. Defendants received a 10% cut of any payments made with “dance dollars,” though
18   Plaintiffs could decline to dance for any customer intending to pay with dance dollars.
19             Defendants distributed written rules to a number of Plaintiffs when they first contracted to
20   perform. Defendants posted these rules in the club. The rules have several tips and guidelines
21   regarding dancing and conduct, such as requiring toplessness after the first song, requiring dancing
22   and no standing while on stage, and checking in and out with the DJ. ECF No. 194-6. The rules
23   include appearance-relate prohibitions on oil, body glitter, self-tanning lotion, heels under four
24   inches, and boots. The rules state that shifts are six hours and that dancers may not prepare to
25   leave early without a manger’s approval. According to the express language of the document,
26   “adherence to these guidelines is mandatory.” Penalties include fines ranging from $40 to $150
27   and automatic termination. The rules state that dancers will be automatically terminated for
28   offenses such as failing to clock in or declining to order a drink. Defendant Feinstein, the manager



                                                       -2-
 1   of Sapphire, testified that all dancers were required to read and acknowledge that they would
 2   comply with the rules when they first contracted to dance at the club, that the club expects dancers
 3   to comply with the rules, and that the club can terminate any dancers who violate the rules. ECF
 4   No. 192-1 at 17.
 5             Defendants invested significantly in the club.     Defendants provided financially for
 6   marketing, overhead costs, lights, and music. Plaintiffs paid for their costumes, cosmetics, and
 7   any travel expenses.
 8             Defendants did not require Plaintiffs to have prior experience, formal dance training, or
 9   references.
10             In 2009, a lawsuit was filed against Shac, LLC in Clark County District Court which
11   alleged that Sapphire misclassified its exotic dancers as independent contractors under Nevada
12   wage laws. The Clark County District Court issued an August 18, 2011 decision that the dancers
13   were not employees under Nevada law. On appeal, the Nevada Supreme Court issued a contrary
14   October 30, 2014 decision concluding that the dancers were independent contractors pursuant to
15   state law. Terry v. Sapphire Gentlemen’s Club, 336 P.3d 951 (Nev. 2014). The Nevada Supreme
16   Court remanded the matter to state court for further proceedings, and a settlement between the
17   parties was finalized on July 6, 2016. Defendants did not alter the independent contractor
18   classification of dancers at any time during or following the Terry litigation.
19                    a. Disputed Facts
20             The Court finds that the parties dispute whether the rules promulgated by the club were in
21   fact enforced. Plaintiffs allege that they were closely monitored at work and that the written rules
22   were enforced. Defendants characterize the rules as “attention getting – but empty threats.” ECF
23   No. 215 at 14. They allege that the six-hour rule in particular is “illusory” and provide evidence
24   of several Plaintiffs working shifts under six hours. Id. at 10, 20, 24. They further allege that no
25   dancer has ever been automatically terminated for a rule violation.
26
27      III.       PROCEDURAL BACKGROUND
28             Plaintiff filed the Complaint on July 21, 2015, alleging (1) failure to pay overtime wages



                                                      -3-
 1   in violation of the FLSA and (2) failure to pay minimum wage in violation of the FLSA. ECF No.
 2   1. Defendants filed an Answer with five counterclaims on October 5, 2015. ECF No. 20. The
 3   Court dismissed these five counterclaims at a hearing on February 8, 2018. ECF No. 85.
 4          On November 25, 2015, the Court granting a stipulation staying the case pending
 5   settlement proceedings. ECF No. 30. On January 27, 2017, the Court granted a stipulation and
 6   order conditionally certifying the case as a FLSA class action and agreeing on the notice to be sent
 7   to class members. ECF No. 49. The parties also agreed to stay the case during the notice period,
 8   lasting 60 days from the commencement of mailing of the notices, and for an additional 60 days
 9   after the close of the notice period. Id. From April 2017 to June 2017, opt-in Plaintiffs filed a
10   number of notices of consent to join the class.
11          On June 11, 2018, Defendants filed three motions to dismiss: Motion to Dismiss Opt-In
12   Plaintiffs Pursuant to Rule 12(b)(1) (ECF No. 92); Motion to Dismiss 110 Opt-In Plaintiffs and
13   All Claims Pre-October 31, 2014 as Barred by Res Judicata (ECF No. 93); Motion to Dismiss Opt-
14   In Plaintiffs’ Claim for Fees and Fines (ECF No. 94). These motions were fully briefed by July
15   22, 2018. ECF Nos. 100, 101, 104, 105, 111, 112, 113.
16          Discovery closed on October 30, 2018, though several discovery-related motions remained
17   pending. ECF No. 147.
18          The Court held a hearing on November 5, 2018. ECF No. 167. The Court denied the
19   Motion to Dismiss 110 Opt-In Plaintiffs and All Claims Pre-October 31, 2014 as Barred by Res
20   Judicata (ECF No. 93) and the Motion to Dismiss Opt-In Plaintiffs’ Claim for Fees and Fines (ECF
21   No. 94) without prejudice. The Court took the remaining Motion to Dismiss (ECF No. 92) under
22   submission. The Court handled certain outstanding discovery motions (ECF Nos. 118, 132, 150,
23   152, 153), permitted three additional depositions, and stayed further discovery. The Court also
24   unreferred, but did not decide, two motions to compel (ECF No. 156, 159).
25          On January 10, 2019, Plaintiffs filed the instant Motion for Leave to File Supplemental and
26   Recently Discovered Evidence in Relation to Defendants’ Motion to Dismiss Opt-In Plaintiffs
27   Pursuant to FRCP 12(b)(1). ECF No. 186. Defendants responded on January 24, 2019 and
28   Plaintiffs replied on January 31, 2019. ECF Nos. 187, 188.



                                                       -4-
 1            On February 4, 2019, Plaintiffs filed the instant three motions for partial summary
 2   judgment: Plaintiffs’ Motion for Partial Summary Judgment on Liability (ECF No. 189); Plaintiffs’
 3   Motion for Partial Summary Judgment on Individual Liability of Defendants Peter Feinstein and
 4   David Michael Talla (ECF No. 190); and Plaintiffs’ Motion for Partial Summary Judgment on
 5   Willfulness and Liquidated Damages (ECF No. 191). These motions were fully briefed by April
 6   26, 2019. ECF Nos. 204, 205, 215, 220, 221, 224.
 7            Ashley Amos, Jamie Asher, Samantha Baraldi, Nicole Beckwith, Samantha Christian,
 8   Oana E. Ciolacu, Cara DeBona, Amphayvon Dythavon, Susana Faas, Tiffany Francis, Linsey Gile,
 9   Unique Hairston, Markie Henderson, Sarah Henscheid, Samantha Hopkins, Jenny Knaus, Rinrada
10   Lishnoff, Erika Luevano, Arza Mubarispur, Allison Morton, Tasha Pablo, Kamila Persse, Brandy
11   Pisano, Leslie Scott, Brenna Sharp, Kayla Szabo, Cara Thornberry, Irina Tugui, Bonnie Turechek,
12   and Adrienne Zager (“Intervenors”) filed the instant Motion to Intervene on May 7, 2019. ECF
13   No. 226. Plaintiffs responded on May 21, 2019 and Intervenors replied on May 31, 2019. ECF
14   Nos. 230, 234.
15            On July 31, 2019, the Court held a hearing on all pending motions and took the motions
16   under submission. ECF No. 238.
17
18      IV.      LEGAL STANDARD
19               a. Motion to Dismiss (Mandatory Arbitration)
20            “If the court determines at any time that it lacks subject-matter jurisdiction, the court must
21   dismiss the action.” Fed. R. Civ. P. 12(h)(3). The Court lacks subject matter jurisdiction to
22   determine matters subject to mandatory arbitration. See Ass’n of Flight Attendants, AFL-CIO v.
23   Horizon Air Indus., Inc., 280 F.3d 901, 903 (9th Cir. 2002).
24            Under previously binding Ninth Circuit case law, compelled arbitration of employees’
25   concerted legal claims regarding wages, hours, and terms and conditions of employment was not
26   enforceable. Morris v. Ernst & Young, LLP, 834 F.3d 975, 979 (9th Cir. 2016). However, the
27   governing interpretation of the law changed on May 21, 2018, when the Supreme Court held that
28   federal courts must “enforce arbitration agreements according to their terms—including terms



                                                      -5-
 1   providing for individualized proceedings” in wage and hour actions. Epic Systems Corp. v. Lewis,
 2   138 S. Ct. 1612, 1619 (2018).
 3               b. Motions for Summary Judgment
 4           Summary judgment is appropriate when the pleadings, depositions, answers to
 5   interrogatories, and admissions on file, together with the affidavits, show “that there is no genuine
 6   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
 7   Civ. P. 56(a); accord Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). When considering the
 8   propriety of summary judgment, the court views all facts and draws all inferences in the light most
 9   favorable to the nonmoving party. Gonzalez v. City of Anaheim, 747 F.3d 789, 793 (9th Cir.
10   2014). If the movant has carried its burden, the non-moving party “must do more than simply
11   show that there is some metaphysical doubt as to the material facts. . . . Where the record taken as
12   a whole could not lead a rational trier of fact to find for the nonmoving party, there is no genuine
13   issue for trial.” Scott v. Harris, 550 U.S. 372, 380 (2007) (citation and internal quotation marks
14   omitted) (alteration in original).
15               c. Motions to Compel
16           Pursuant to Rule 37 of the Federal Rules of Civil Procedure, “[o]n notice to other parties
17   and all affected persons, a party may move for an order compelling disclosure or discovery. The
18   motion must include a certification that the movant has in good faith conferred or attempted to
19   confer with the person or party failing to make disclosure or discovery in an effort to obtain it
20   without court action.” Fed. R. Civ. P. 37(a)(1). In relevant part, the rule permits a party to seek
21   an order to compelling production of documents or compelling attendance at a deposition. Sali v.
22   Corona Reg’l Med. Ctr., 884 F.3d 1218, 1222 (9th Cir. 2018)
23               d. Motion to Intervene
24           Courts must permit intervention as of right on timely motion for “anyone who: (1) is given
25   an unconditional right to intervene by a federal statute; or (2) claims an interest relating to the
26   property or transaction that is the subject of the action, and is so situated that disposing of the
27   action may as a practical matter impair or impede the movant’s ability to protect its interest, unless
28   existing parties adequately represent that interest.” Fed. R. Civ. P. 24(a).



                                                     -6-
 1           Rule 24 also provides for permissive intervention. Under Rule 24(b), courts may permit
 2   intervention to anyone on timely motion who has a conditional right to intervene under a federal
 3   statute or “has a claim or defense that shares with the main action a common question of law or
 4   fact.” Fed. R. Civ. P. 24(b)(1). The decision whether to allow permissive intervention is within
 5   the discretion of the district court. Kootenai Tribe of Idaho v. Veneman,313 F.3d 1094, 1110 (9th
 6   Cir. 2002), abrogated on other grounds by Wilderness Soc’y v. U.S. Forest Serv., 630 F.3d 1173,
 7   1178–80 (9th Cir. 2011). Finally, “Rule 24 traditionally receives liberal construction in favor of
 8   applicants for intervention. Courts are guided primarily by practical and equitable
 9   considerations.” Arakaki v. Cayetano, 324 F.3d 1078, 1083 (9th Cir. 2003) (citation omitted).
10
11      V.       DISCUSSION
12               a. Motion to Dismiss (Mandatory Arbitration)
13           The Court first considers Defendants’ Motion to Dismiss Opt-In Plaintiffs Pursuant to
14   FRCP 12(b)(1). ECF No. 92. As an initial matter, a Rule 12(b)(1) motion must be filed prior to
15   any responsive pleading. See Aetna Life Ins. Co. v. Alla Med. Servs., Inc., 855 F.2d 1470, 1474
16   (9th Cir. 1988). In this case, Defendants filed an Answer on October 5, 2012 and filed the instant
17   Motion to Dismiss on June 11, 2018. ECF Nos. 20, 92. However, Defendants never waive this
18   defense, and the Court must dismiss the action at any time it finds that it lacks subject matter
19   jurisdiction. Fed. R. Civ. P. 12(h)(3). Thus, the “untimely [Rule 12(b)(1)] motion simply will be
20   treated as a suggestion that the court lacks jurisdiction.” Motions to Dismiss—Lack of Jurisdiction
21   Over the Subject Matter, 5B Fed. Prac. & Proc. Civ. § 1350 (3d ed.).
22           Defendants argue that a total of 241 Plaintiffs (ECF No. 100) have executed agreements
23   requiring mandatory arbitration to resolve any dispute arising out of their performance at Sapphire
24   (ECF No. 92, Exs. B–D) and that this Court therefore lacks subject matter jurisdiction over these
25   Plaintiffs’ claims. Plaintiffs do not contest the existence or terms of the agreements. Plaintiffs
26   argue (1) that Defendants have waived their right to compel arbitration and (2) that the arbitration
27
28           1
             Defendants actually state that the number is 25, but Plaintiffs clarify in their response that
     Antonia Zemerova and Antonia Zemerove are the same individual.

                                                     -7-
 1   provision is both procedurally and substantively unconscionable. The Court addresses each
 2   argument in turn.
 3                       i. Waiver
 4          Plaintiffs argue that Defendants have waived their right to compel arbitration by knowing
 5   about the agreements and pursuing years of federal litigation, prejudicing Plaintiffs via the
 6   accumulation of costs. Defendants argue that they did not enforce their right to arbitration earlier
 7   because the Supreme Court only recently held that arbitration agreements and class/collective
 8   action waivers for claims involving the FLSA are enforceable in Epic Systems Corp., 138 S. Ct.
 9   at 1619. Defendants also note that, for the first two years of litigation, the only Plaintiff known to
10   Defendants was named Plaintiff Corissa Jones, who had not executed an arbitration agreement.
11          “A determination of whether ‘the right to compel arbitration has been waived must be
12   conducted in light of the strong federal policy favoring enforcement of arbitration agreements.’”
13   Martin v. Yasuda, 829 F.3d 1118, 1124 (9th Cir. 2016) (quoting Fisher v. A.G. Becker Paribas
14   Inc., 791 F.2d 691, 694 (9th Cir. 1986)). Thus, “any party arguing waiver of arbitration bears a
15   heavy burden of proof.” Fisher, 791 F.2d at 694. “A party seeking to prove waiver of a right to
16   arbitration must demonstrate: (1) knowledge of an existing right to compel arbitration; (2) acts
17   inconsistent with that existing right; and (3) prejudice to the party opposing arbitration resulting
18   from such inconsistent acts.” Id.
19          The Court finds that Defendants have not waived their right to compel arbitration. It is
20   reasonable that Defendants would not have known of their existing right to compel arbitration
21   given the rule in Morris, 834 F.3d at 979, which bound until recently. At best, Defendants could
22   have tried to enforce their right despite Morris, but even Plaintiffs acknowledge this would have
23   been an uphill battle. Plaintiffs cannot satisfy their “heavy burden of proof” as to Defendants’
24   knowledge of their right to compel arbitration.
25                       ii. Conscionability
26          Plaintiffs next argue that the arbitration provision is (1) procedurally unconscionable
27   because the provision was drafted unilaterally by Defendants and provided in Plaintiffs’ new hire
28   packets without opportunity for negotiation or opt-out and (2) substantially unconscionable as to



                                                       -8-
 1   the 22 Plaintiffs who signed updated agreements after the initiation of the instant suit in July 2015.
 2          Regarding procedural conscionability, Defendants respond that Plaintiffs could have
 3   pursued dancing at other venues, that the agreements laid out detailed terms, and that Plaintiffs
 4   had the opportunity to ask questions, to have the contracts reviewed, and to revoke the agreement
 5   within three days. Regarding substantive conscionability, Defendants respond that the provisions
 6   bind both parties to the terms and give both parties the ability to initiate arbitration. Defendants
 7   also note that they have been using agreements with arbitration clauses since October 30, 2014
 8   and that the September 2015 revision did not substantively alter their standard arbitration
 9   agreement.
10          “Nevada law requires both procedural and substantive unconscionability to invalidate a
11   contract as unconscionable.” U.S. Home Corp. v. Michael Ballesteros Tr., 415 P.3d 32, 40 (Nev.
12   2018). Procedural unconscionability is found “when a party lacks a meaningful opportunity to
13   agree to the clause terms either because of unequal bargaining power, as in an adhesion contract,
14   or because the clause and its effects are not readily ascertainable upon a review of the
15   contract. Procedural unconscionability often involves the use of fine print or complicated,
16   incomplete or misleading language that fails to inform a reasonable person of the contractual
17   language’s consequences.” D.R. Horton, Inc. v. Green, 96 P.3d 1159, 1162 (Nev. 2004), overruled
18   in other part by U.S. Home Corp. v. Michael Ballesteros Tr., 415 P.3d 32 (Nev. 2018). “As the
19   Ninth Circuit has recognized, ‘substantive unconscionability focuses on the one-sidedness of the
20   contract terms.’ . . . The Ninth Circuit held that ‘[w]here an arbitration agreement is concerned,
21   the agreement is unconscionable unless the arbitration remedy contains a “modicum of
22   bilaterality.”’” Id. at 1162–63, 1165 (quoting Ting v. AT & T, 319 F.3d 1126, 1149 (9th Cir.
23   2003)). For example, in Burch v. Second Judicial Dist. Court of State ex rel. Cty. of Washoe, 49
24   P.3d 647, 650–51 (Nev. 2002), an arbitration clause was procedurally unconscionable because it
25   was buried in a booklet that the plaintiffs did not have the opportunity to read before closing escrow
26   on their home, and substantively unconscionable because it gave the defendant a unilateral and
27   exclusive right to decide the rules that govern the arbitration and to select the arbitrators.
28   ///



                                                      -9-
 1          Defendants began using agreements with arbitration clauses on October 30, 2014 – the
 2   same date the Nevada Supreme Court issued its decision in the Terry action. Plaintiffs, represented
 3   at that time by only Corissa Jones, initiated the present litigation on July 21, 2015. ECF No. 1.
 4   Though Defendants revised the arbitration provision on September 28, 2015, the terms remained
 5   substantively the same.2
 6          The Court finds that the arbitration agreement is not substantively unconscionable under
 7   Nevada law. Plaintiffs do not identify any substantive change to the form agreement made by
 8   Defendants after initiation of the lawsuit, much less changes that render the agreement
 9   substantively unconscionable. Plaintiffs argue that Defendants had a duty to inform incoming
10   employees of initiated federal litigation before signing an arbitration agreement. However,
11   Plaintiffs provide no legal support for such a duty of disclosure, and the Court does not find that
12   any such support exists.      Because Plaintiffs must prove both procedural and substantive
13   unconscionability, the Court need not reach the issue of procedural conscionability.
14          Plaintiffs additionally have filed a Motion for Leave to File Supplemental and Recently
15   Discovered Evidence. ECF No. 186. Plaintiffs seek to file excerpts from opt-in Plaintiff Lenka
16   Waterkotte’s deposition conducted on December 20, 2018. Plaintiffs allege that Waterkotte
17   testified that Defendants conditioned her continued employment on the signing of an arbitration
18   agreement and that she was not permitted to retain a copy of the arbitration agreement after it was
19   signed. They allege that Waterkotte further testified that though she already had an employment
20
21          2
                Plaintiffs do not identify a relevant difference between the provision in effect from
22   October 2014 to September 2015 and the revised provision. Defendants claim there is no
     difference. Upon the Court’s review, there appear to be two substantive differences, both of which
23   in fact favor Plaintiffs:
24       - The revised version requires Sapphire to pay all of the arbiter’s costs. This change is
              clearly more favorable to Plaintiffs.
25       - The revised version removes a provision stating that arbitration must be initiated within
              one year from the date a claim arose, or arbitration and all other proceedings are forever
26            barred. While favorable to both parties, in the context of this suit, this change favors
27            Plaintiffs because those who signed the revised agreement can still seek arbitration at this
              time and are not barred by the 1-year deadline.
28   Compare ECF No. 92, Ex. E, pages 8-10 (revised version) with pages 25-26 (pre-revision
     version).

                                                    - 10 -
 1   contract, she was required to sign a new contract before she was allowed to clock in, and that the
 2   new contract was presented minutes before a house fee increase, disincentivizing a thorough
 3   review.
 4             The Court will permit Plaintiffs to file the relevant excerpts from Waterkotte’s deposition
 5   testimony for the purposes of supplementing the record, but the Court finds that the deposition has
 6   no impact on its analysis of the Motion to Dismiss discussed above. Plaintiffs’ arguments
 7   regarding Waterkotte’s deposition all inform a determination of potential procedural
 8   unconscionability, not substantive. Because Plaintiffs continue to be unable to demonstrate
 9   substantive unconscionability, the deposition is not relevant to the Court’s determination.
10             For these reasons, the Court grants Plaintiffs’ Motion for Leave to File Supplemental and
11   Recently Discovered Evidence (ECF No. 186) and grants Defendants’ Motion to Dismiss Opt-In
12   Plaintiffs Pursuant to Rule 12(b)(1) (ECF No. 92). The Court dismisses all Plaintiffs from this
13   action who signed binding arbitration agreements which strip this Court of jurisdiction.
14                b. Motion for Partial Summary Judgment (Liability)
15             The Court next addresses Plaintiffs’ Motion for Partial Summary Judgment on Liability.
16   ECF No. 189. Plaintiffs seek a finding that they were employees under the FLSA as a matter of
17   law, and that Defendants therefore violated the minimum wage requirements of the FLSA.
18   Plaintiffs argue two theories in support of summary judgment: (1) that the Nevada Supreme
19   Court’s Terry decision has issue-preclusive effective as to the employment analysis and (2) that
20   evaluating the undisputed facts under the economic realities test can only support a finding that
21   Plaintiffs were employees. The Court agrees with both theories. The Court finds that Terry is
22   issue preclusive and that, in the alternative, there is no genuine dispute of material fact for trial as
23   to Plaintiffs’ status as employees under the economic realities test.
24                        i. Issue Preclusion
25             Plaintiffs argue that the Nevada Supreme Court’s Terry decision has issue-preclusive effect
26   as to the instant determination of whether Plaintiffs are employees under the FLSA. Issue
27   preclusion applies when: “(1) the issue necessarily decided at the previous proceeding is identical
28   to the one which is sought to be relitigated; (2) the first proceeding ended with a final judgment



                                                      - 11 -
 1   on the merits; and (3) the party against whom [issue preclusion] is asserted was a party or in privity
 2   with a party at the first proceeding.” Paulo v. Holder, 669 F.3d 911, 917 (9th Cir. 2011) (alteration
 3   in original) (internal citation omitted).
 4            First, the Court finds that the issues decided in Terry were identical. Though Defendants
 5   argue that the Terry decision relies on factual findings that predate the instant class period, “a
 6   different time period alone does not necessarily preclude application of collateral estoppel.” B-S
 7   Steel Of Kansas, Inc. v. Texas Indus., Inc., 439 F.3d 653, 663 (10th Cir. 2006) (citing Pignons
 8   S.A. de Mecanique v. Polaroid Corp., 701 F.2d 1, 2 (1st Cir. 1983)). The Terry Court found it
 9   undisputed that dancers could work any day for a minimum six-hour shift unless they received
10   permission to depart early. Id. at 953, 959. It found that dancers could set prices compliant with
11   the club’s required minimum prices. Id. at 953. It found that the club had “house rules,” including
12   imposition of appearance-related requirements and a required “house fee” to perform. Id. The
13   Court finds that these facts are similarly undisputed as to the class period in the instant case.
14            In its analysis under the economic realities test, the Terry Court relied on facts that the
15   Court finds to be undisputed and equally relevant in the instant case. In evaluating control, the
16   Terry Court found that the alleged “choices” given to dancers were in fact a method for Sapphire
17   to heavily monitor their behaviors. Id. at 959. The Terry Court discussed as illusory the “choice”
18   to either dance on-stage or pay a fee and the “choice” to either accept dance dollars at a decreased
19   profit or to risk losing the customer altogether. Id. In evaluating the other factors of the economic
20   realities test, the Terry Court found that the dancers’ financial investments were limited compared
21   to Sapphire’s, that the dancers’ work is itinerant in nature, and that the dancers’ work is integral
22   given Sapphire’s advertised status as the world’s largest strip club. Id. at 959–60. These findings
23   are all entirely consistent with this Court’s findings, as detailed above and as discussed further
24   below.
25            Though Terry’s legal conclusion sounded in state law, the issues necessarily decided to
26   preclude a different finding under the FLSA. The Nevada Supreme Court expressly adopted and
27   applied the FLSA’s economic realities test to its analysis of the relevant Nevada statutes, with no
28   revisions or caveats. Id. at 958. Though the legal conclusion issued under state law, the relevant



                                                     - 12 -
 1   issues are identical because the test applied is identical. See Kremer v. Chem. Const. Corp., 456
 2   U.S. 461, 479–80 (1982) (holding that a state law judgment barred a federal law claim where the
 3   elements of the claims were virtually identical).
 4           Because the Court finds that every fact material to the Terry Court’s opinion is equally true
 5   and undisputed in the instant case, the Court concludes that the issue of employment decided in
 6   Terry is identical to the issue sought to be relitigated.
 7           Second, the Terry proceedings ended with a final judgment on the merits—in this case, a
 8   court’s approval of the settlement. See Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741,
 9   746 (9th Cir. 2006) (“[A]pproval of the settlement constituted a final judgment on the merits.”).
10   Moreover, though the Nevada Supreme Court remanded for further proceedings in Terry, the
11   Nevada Supreme Court’s 2014 order was itself a final judgment in the context of issue preclusion.
12   For the application of issue preclusion, a final judgment “includes any prior adjudication of an
13   issue in another action that is determined to be sufficiently firm to be accorded conclusive effect.”
14   Robi v. Five Platters, Inc., 838 F.2d 318, 327 (9th Cir. 1988) (quoting Restatement (Second) of
15   Judgments § 13 (1982)). The Nevada Supreme Court firmly and conclusively determined that
16   “based on our review of the totality of the circumstances of the working relationship's economic
17   reality, Sapphire qualifies as an employer.” Terry, 336 P.3d at 960. The fact that the Nevada
18   legislature altered relevant employment law in 2015 does not impact the finality of the 2014
19   judgment. Cf. Robi, 838 F.2d at 327 (stating that appeal of a judgment does not affect the
20   “firmness” of the decision for purposes of issue preclusion).
21           Third, Shac, LLC was a Defendant in the Terry proceeding, and the Court finds that the
22   other Defendants named in the instant case are in privity with Shac, LLC. Privity is “a legal
23   conclusion” applicable where a party “represents precisely the same right in respect to the subject
24   matter involved.” United States v. Bhatia, 545 F.3d 757, 759 (9th Cir. 2008). Privity can “describe
25   various relationships between litigants,” Richards v. Jefferson Cty., Ala., 517 U.S. 793, 798
26   (1996), and applies whenever a relationship is “sufficiently close” to justify the application of
27   preclusion, Bhatia, 545 F.3d at 759. Shac Mt. LLC is the 100% member of Shac, LLC, which
28   operates as the club that Feinstein manages and Talla owns. Because all Defendants represent the



                                                      - 13 -
 1   same right with respect to Plaintiffs’ FLSA claims, and because their relationships to each other
 2   are sufficiently close to justify preclusion, the Court finds that Shac Mt. LLC, Feinstein, and Talla
 3   are in privity with Shac, LLC for the purposes of issue preclusion.
 4                      ii. Economic Realities Test
 5          In the alternative, the Court finds that Plaintiffs’ motion for partial summary judgment
 6   resolves in Plaintiffs’ favor on its merits. The Court finds no genuine dispute as to any material
 7   fact. Pursuant to the economic realities test, Plaintiffs are employees under the FLSA.
 8          The FLSA mandates that every employer pay a minimum wage “to each of his employees
 9   who in any workweek is engaged in commerce or in the production of goods for commerce, or is
10   employed in an enterprise engaged in commerce or in the production of goods for commerce.” 29
11   U.S.C. § 206(a). The FLSA defines “employer” to include ‘any person acting directly or indirectly
12   in the interest of an employer in relation to an employee.’” 29 U.S.C. § 203(d). The definition of
13   “employer” under the FLSA “is not limited by the common law concept of ‘employer,’ but is to
14   be given an expansive interpretation in order to effectuate the FLSA’s broad remedial
15   purposes.” Boucher v. Shaw, 572 F.3d 1087, 1090 (9th Cir. 2009).
16          “The determination of whether an employer-employee relationship exists does not depend
17   on ‘isolated factors but rather upon the circumstances of the whole activity.’ The touchstone is
18   the ‘economic reality’ of the relationship.” Id. at 1091 (citations omitted). In administering the
19   economic reality test, courts may consider a number of factors, including: “1) the degree of the
20   alleged employer’s right to control the manner in which the work is to be performed; 2) the alleged
21   employee’s opportunity for profit or loss depending upon his managerial skill; 3) the alleged
22   employee’s investment in equipment or materials required for his task, or his employment of
23   helpers; 4) whether the service rendered requires a special skill; 5) the degree of permanence of
24   the working relationship; and 6) whether the service rendered is an integral part of the alleged
25   employer’s business.” Real v. Driscoll Strawberry Assocs., Inc., 603 F.2d 748, 754 (9th Cir.
26   1979). This list of factors is not exclusive, nor is any one or more of the factors dipositive. “While
27   these factors provide a useful framework for analysis . . . they are not etched in stone and will not
28   ///



                                                     - 14 -
 1   be blindly applied.” Hale, 993 F.2d at 1394. The determination depends “upon the circumstances
 2   of the whole activity.” Real, 603 F.2d at 754–55 (citation omitted).
 3          In this case, the Court finds that the undisputed facts, evaluated pursuant to the common
 4   factors of economic realities test, could not lead a rational trier of fact to find for Defendants.
 5                              1. Degree of Control
 6          The Court finds that the rules written, dispersed, and posted by Defendants manifest a high
 7   degree of control over Plaintiffs. The rules delineate requirements for dancers’ appearance,
 8   including prohibitions on oil, body glitter, self-tanning lotion, heels under four inches, and boots.
 9   They monitor dancers’ conduct, such as requiring toplessness after the first song, requiring dancing
10   and no standing while on stage, and checking in and out with the DJ. The rules state that shifts are
11   six hours and that dancers may not prepare to leave early without a manger’s approval. The rules
12   do not read as mere suggestions. Rather, the document expressly states that adherence to all rules
13   is mandatory, with specific penalties delineated.
14          The existence and content of the rules is undisputed and apparent; only the degree to which
15   these rules were enforced and penalties imposed remains disputed between the parties. The Court
16   does not find this dispute to be material. The fact that Defendants may have exercised leniency or
17   enforced the rules unevenly does not alter the degree of control Defendants possessed. It remained
18   exclusively Defendants’ choice (1) whether or not to monitor compliance with these express
19   requirements and (2) whether or not to enforce the threatened repercussions for rule violations. To
20   the extent Plaintiffs did not comply with these rules, they risked consequences that Defendant
21   alone possessed the power to impose. If the Court were to accept Defendants’ argument it would
22   essentially be ceding in this case (and every case) the decision on the degree of control analysis to
23   the putative employers who could simply overcome this inquiry by submitting an affidavit of a
24   manager or supervisor. Such an approach is inconsistent with the remedial nature of the FLSA and
25   the requirement to construe the definition of employer under the FLSA broadly. Boucher, 572
26   F.3d at 1090.
27          Courts in other circuits have found that a club’s written rules imposing similar behavioral
28   requirements on exotic dancers constituted a high degree of control. McFeeley v. Jackson St.



                                                     - 15 -
 1   Entm’t, LLC, 825 F.3d 235, 242 (4th Cir. 2016); Reich v. Circle C. Investments, Inc., 998 F.2d
 2   324, 327 (5th Cir. 1993). For example, in McFeeley, the Fourth Circuit found that similar
 3   guidelines were a “plain manifestation[ ]” of control, even though “defendants claimed not to
 4   enforce the rules,” because “[a]n employer’s ‘potential power’ to enforce its rules and manage
 5   dancers’ conduct is a form of control.” 825 F.3d at 241–42 (citation omitted). The Court agrees
 6   with this analysis.
 7                              2. Opportunity for Profit or Loss & Relative Investment
 8          The Court finds that Plaintiffs’ opportunity for profit or loss was highly dependent on
 9   Defendants and that Plaintiffs’ investments were minimal relative to Defendants’ investments.
10   Because these two factors “relate logically to one other,” the Court considers them together.
11   McFeeley, 825 F.3d at 243.
12          Defendants were responsible for providing the club, stage, poles, managers, non-
13   entertainment workers, security, advertising, maintenance, repairs, amenities, and insurance that
14   made Plaintiffs’ work possible. Defendants also set a minimum price that Plaintiffs were required
15   to charge for dances. While dancers can increase their profit to some degree by being skilled at
16   their work, and while dancers can independently advertise and provide similar services outside the
17   environment of a nightclub, it is clear that Plaintiffs would not have had the same opportunity for
18   profit absent the facility, amenities, and reputation of “the world’s largest strip club.” Defendants’
19   investments made Plaintiffs’ profit possible.
20          Defendants argue that Plaintiffs made significant investments in their own costumes,
21   cosmetics, and travel. But there is no question that Defendants’ financial investment in the
22   business greatly exceeds Plaintiffs’. Dancers arrive at the club with nothing but their own clothes
23   and makeup; they rely on Defendants’ significant investments and resources to provide an
24   environment in which they can profit. Dancers have no ownership interest in the club and do not
25   pay for the club’s overhead costs, advertising, employees, or other expenses. See Torres-Lopez v.
26   May, 111 F.3d 633, 643–44 (9th Cir. 1997) (finding that this factor favored employment status
27   where farmworkers had no ownership interest in the land and did not pay to upkeep the land,
28   though they provided their own tools). Quite simply Plaintiffs’ minimal investments do not make



                                                     - 16 -
 1   their work (and profit) possible and these investments are de minimis compared to the large
 2   investment in by Defendants’ in the operation of the business.
 3
 4                               3. Special Skill
 5           The Court finds that exotic dancing is unskilled work for the purposes of the economic
 6   realities test, as it “requires no great initiative, judgment, [ ] foresight, or special skill.’” Torres-
 7   Lopez v. May, 111 F.3d 633, 644 (9th Cir. 1997) (internal quotation marks and citation omitted).
 8   Defendants do not require dancers to have any dancing experience or training before working at
 9   the club. Defendants also do not require any particular educational background or skillset.
10           Defendants argue that dancers are most successful when they “use initiative, try to talk to
11   a lot of people, try to talk patrons into more expensive options, and engage with customers.” ECF
12   No. 215 at 18. While the Court agrees that the job requires significant efforts and that some dancers
13   may be more effective than others, using initiative and engaging with customers are not special
14   skills in the sense courts typically consider in evaluating whether independent contractor status is
15   appropriate. “Courts have [ ] consistently held that there is limited genuine skill required to be an
16   exotic dancer.” Hart v. Rick’s Cabaret Int’l, Inc., 967 F. Supp. 2d 901, 920 (S.D.N.Y. 2013) (citing
17   5th Cir., N.D. Tex., and M.D. Fla. cases). The Fourth Circuit has stated that “even the skill
18   displayed by the most accomplished dancers in a ballet company would hardly by itself be
19   sufficient.” McFeeley, 825 F.3d at 244.
20                               4. Degree of Permanence
21           The Court finds that, while this factor alone favors Defendants, it is of relatively limited
22   importance in the overall economic realities analysis. Exotic dancers like Plaintiffs often work
23   irregularly or temporarily. “As to the permanence of the working relationship, courts have
24   generally accorded this factor little weight in challenges brought by exotic dancers given the
25   inherently ‘itinerant’ nature of their work.” McFeeley, 825 F.3d at 244; see also Reich, 998 F.2d
26   at 328–29 (“The transient nature of the work force is not enough here to remove the dancers from
27   the protections of the FLSA. In analyzing the five factors, we must not lose sight of economic
28   reality.”). Where permanence “is the only non-regulatory factor . . . that does not support a



                                                      - 17 -
 1   conclusion that an employment relationship existed,” the Ninth Circuit has still concluded that a
 2   defendant was an employer under the FLSA. Torres-Lopez, 111 F.3d at 644. The Court finds
 3   that, given the totality of the undisputed circumstances, the impermanence of Plaintiffs’
 4   employment does not alter their status as employees.
 5                             5. Integral Part of Business
 6          The Court finds that dancers’ services are integral to Defendants’ business for the reasons
 7   already noted and for a few additional reasons. Defendants advertise the club as the “world’s
 8   largest strip club.” Exotic dancers are integral to this advertised environment. Defendants argue
 9   that their business does not solely provide dancing, as they also have a comedy show, male revue,
10   and television sports viewing events. But while Defendants proffer some other services and
11   events, they inarguably cannot maintain their current business model without the services of
12   dancers.
13          Having considered all factors discussed above, the Court concludes that Defendants were
14   employers of Plaintiffs under the FLSA. Because it is undisputed that Defendants did not pay
15   Plaintiffs a wage, the Court also finds that Defendants failed to pay minimum and overtime wages
16   in accordance with the FLSA.
17
                 c. Motion for Partial Summary Judgment (Individual Liability of Feinstein and
18                  Talla)

19          The Court next addresses Plaintiffs’ Motion for Partial Summary Judgment on Individual

20   Liability of Defendants Peter Feinstein and David Michael Talla. ECF No. 190. Plaintiffs seek

21   summary judgment on the question of Feinstein’s and Talla’s individual liability for violations of

22   the FLSA.

23          As above, the FLSA’s definition of “employer” includes “any person acting directly or

24   indirectly in the interest of an employer in relation to an employee,” 29 U.S.C. § 203(d), and “is

25   to be given an expansive interpretation,” Boucher, 572 F.3d at 1090. “Where an individual

26   exercises ‘control over the nature and structure of the employment relationship,’ or ‘economic

27   control’ over the relationship, that individual is an employer within the meaning of the Act, and is

28   subject to liability.” Lambert v. Ackerley, 180 F.3d 997, 1012 (9th Cir. 1999). “All joint



                                                    - 18 -
 1   employers are individually responsible for compliance with the FLSA.” Bonnette v. California
 2   Health & Welfare Agency, 704 F.2d 1465, 1469 (9th Cir. 1983).
 3           The Court finds that Feinstein and Talla are employers under the FLSA as a matter of law.
 4   The undisputed facts regarding Feinstein’s and Talla’s roles and authority show that both
 5   individuals possessed economic control over Plaintiffs. At all relevant times, Feinstein was the
 6   manager of the club and Talla was the owner of the club. Feinstein testified to being responsible
 7   for day-to-day operations at the club and to having the right to make the majority of the decisions
 8   at the club. ECF No. 192-1 at 53. Feinstein testified that he and Talla are the only two signers on
 9   Shac, LLC’s bank account and that Talla signs off on the club’s tax returns. Id. at 52, 53. He
10   further testified that he and Talla jointly have the power to decide to close down the club. Id. at
11   51. He testified that Talla hired John Lee, the general manager who hires and oversees dancers.
12   Id. at 53.
13           While Defendants concede that Feinstein has authority to conduct and is responsible for
14   day-to-day operations at the club, they argue that he delegates this authority and tasks to lower
15   management. The Court does not find this fact to be relevant. “‘[O]perational control’ need not
16   be exercised constantly for an individual to be liable under the FLSA.” Irizarry v. Catsimatidis,
17   722 F.3d 99, 110 (2d Cir. 2013). That an individual may have “exercised that authority only
18   occasionally” does not alter his status as an employer. Donovan v. Janitorial Servs., Inc., 672 F.2d
19   528, 531 (5th Cir. 1982). The extent to which Feinstein may delegate his power as an employer
20   does not alter the undisputed fact that he possesses it.
21           The Court therefore finds that Defendants Feinstein and Talla are individually liable as
22   Plaintiffs’ employers under the FLSA.
23
                  d. Motion for Partial Summary Judgment (Willfulness and Liquidated
24                   Damages)

25           The Court next addresses Plaintiffs’ Motion for Partial Summary Judgment on Willfulness

26   and Liquidated Damages. ECF No. 191. Plaintiffs seek a summary judgment that Defendants’

27   violations of the FLSA were willful. Plaintiffs further seek summary judgment that liquidated

28   damages are available because Defendants did not act in good faith.



                                                     - 19 -
 1          An employer’s violation of the FLSA is willful if “the employer either knew or showed
 2   reckless disregard for the matter of whether its conduct was prohibited by the statute.” McLaughlin
 3   v. Richland Shoe Co., 486 U.S. 128, 133 (1988). When a court finds that conduct violating the
 4   FLSA was willful, the FLSA’s standard two-year statute of limitations is extended to a three-year
 5   period. Alvarez v. IBP, Inc., 339 F.3d 894, 908 (9th Cir. 2003), aff'd, 546 U.S. 21 (2005); 29
 6   U.S.C. § 25(a). Liquidated damages are available for violations of the FLSA unless the employer
 7   shows “that the act or omission giving rise to such action was in good faith and that he had
 8   reasonable grounds for believing that his act or omission was not a violation” of the FLSA. 29
 9   U.S.C. § 260.
10          The Court finds that Plaintiffs have not proven Defendants’ willfulness or lack of good
11   faith as a matter of law. Plaintiffs argue that Defendants evinced willfulness by failing to alter
12   Plaintiffs’ status from independent contractors to employers subsequent to the 2014 Terry decision.
13   The Court finds that there remains a genuine dispute as to Defendants’ willfulness or lack of good
14   faith. The class includes dancers employed from November 20, 2012 onward. ECF No. 49 at 2.
15   At the beginning of this class period, Defendants were on notice only of the Clark County District
16   Court’s 2011 determination that its dancers were not employees under Nevada law. The Nevada
17   Supreme Court issued Terry on October 30, 2014. 336 P.3d 951 (Nev. 2014). Litigation in that
18   case proceeded until its July 6, 2016 settlement. ECF No. 93-10. Feinstein’s deposition testimony
19   raises factual questions as to whether, and to what degree, Feinstein understood the ongoing
20   implications of the Nevada Supreme Court’s decision in light of the continued litigation and
21   eventual settlement in that matter. ECF No. 192-1 at 55–56.
22          The Court therefore does not find that Defendants willfully violated the FLSA as a matter
23   of law. The Court further does not find that liquidated damages are available to Plaintiffs as a
24   matter of law. These disputes are reserved for trial.
25              e. Motions to Compel
26          The Court briefly addresses Plaintiffs’ Motion to Compel Deposition of Tami Cowden
27   (ECF No. 156) and Plaintiffs’ Motion to Compel Against Defendant Shac, LLC (ECF No. 159).
28   First, Plaintiffs seek to depose Tami Cowden regarding the methodology of surveys and interviews



                                                    - 20 -
 1   conducted with dancers during the period of the Terry litigation, regarding the oral response of
 2   dancers who declined to sign declarations, and regarding any documents, summaries, or opinion
 3   letters created by Cowden. The Court finds that this information could be relevant to the remaining
 4   question of willfulness and therefore permits the deposition of Tami Cowden. Second, Plaintiffs
 5   seek to compel production of additional documents responsive to disputed requests in Plaintiff’s
 6   First Request for Production to Shac, LLC. The Court has reviewed the disputed requests and the
 7   answers provided and does not compel any additional documents at this time. The Court further
 8   declines to impose sanctions.
 9              f. Motion to Intervene
10          The Court lastly addresses Intervenor-Cross Claimants’ Motion to Intervene (ECF No.
11   226). Intervenors, who are dancers presently working at Sapphire Gentlemen’s Club, seek to
12   represent the interests of dancers who wish to remain classified as independent contractors. They
13   request intervention as a matter of right pursuant to Rule 24(a)(2) or alternatively, permissively
14   under Rule 24(b).
15          Both intervention by right and permissive intervention require that the prospective
16   intervenors’ motion be timely. Fed. R. Civ. 24(a), (b). “Three factors should be evaluated to
17   determine whether a motion to intervene is timely: ‘(1) the stage of the proceeding at which an
18   applicant seeks to intervene; (2) the prejudice to other parties; and (3) the reason for and length of
19   the delay.’” California Dep’t of Toxic Substances Control v. Commercial Realty Projects, Inc.,
20   309 F.3d 1113, 1119 (9th Cir. 2002) (quoting United States v. Washington, 86 F.3d 1499, 1503
21   (9th Cir. 1996). “The district court has considerable discretion to assess timeliness.” Dilks v.
22   Aloha Airlines, 642 F.2d 1155, 1156 (9th Cir. 1981) (per curiam). If a motion to intervene is not
23   timely, the Court need not consider any other factors. California Dep’t of Toxic Substances
24   Control, 309 F.3d at 1119.
25          The Court finds that permitting intervention at this time would prejudice Plaintiffs.
26   Plaintiffs have invested considerable time and expense into discovery, which (aside from the minor
27   outstanding issues discussed above) has been closed since October 2018. If Intervenors seek to
28   reopen discovery, Plaintiffs will be prejudiced by the additional delays; if Intervenors rely on



                                                     - 21 -
 1   Plaintiffs’ discovery, Plaintiffs will be financially prejudiced, as they have borne significant costs
 2   and Intervenors have borne none. The Court is resolving dispositive motions at this time and will
 3   soon schedule this matter for trial. Moreover, counsel for Intervenors represented to the Court at
 4   the July 31, 2019 hearing that, if permitted to join the action, Intervenors would be seeking to
 5   certify a second class. The process of certifying a class can take years. The Court finds that such
 6   a delay would significantly prejudice Plaintiffs.
 7               Finally, the Court does not find there is an adequate or sufficient basis to justify the delay
 8   in intervention in this case. The motion to intervene was filed approximately four years after this
 9   litigation was initiated and more than two years after preliminary certification. The Court is
10   unpersuaded that the intervenors only recently learned of the nature and extent of this litigation.
11   The Court does not find that they have been diligent. This motion is not timely for all of the reasons
12   stated and is denied by this Court.
13
14         IV.      CONCLUSION
15               IT IS ORDERED that Plaintiffs’ Motion for Leave to File Supplemental and Recently
16   Discovered Evidence (ECF No. 186) is GRANTED.
17               IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss Opt-In Plaintiffs
18   Pursuant to Rule 12(b)(1) (ECF No. 92) is GRANTED.
19               IT IS FURTHER ORDERED that Plaintiffs’ Motion for Partial Summary Judgment on
20   Liability (ECF No. 189) and Motion for Partial Summary Judgment on Individual Liability of
21   Defendants Peter Feinstein and David Michael Talla (ECF No. 190) are GRANTED, and
22   Plaintiffs’ Motion for Partial Summary Judgment on Willfulness and Liquidated Damages (ECF
23   No. 191) is DENIED.
24               IT IS FURTHER ORDERED that Intervenor-Cross Claimants’ Motion to Intervene
25   (ECF No. 226) is DENIED.
26   ///
27   ///
28   ///



                                                         - 22 -
 1          IT IS FURTHER ORDERED that Plaintiffs’ Motion to Compel Deposition of Tami
 2   Cowden (ECF No. 156) is GRANTED and Plaintiffs’ Motion to Compel Against Defendant Shac,
 3   LLC (ECF No. 159) is DENIED. Plaintiffs must conduct any deposition of Tami Cowden by
 4   September 27, 2019.
 5          IT IS FURTHER ORDERED that the parties submit a Proposed Joint Pretrial Order by
 6   October 4, 2019.
 7          DATED: September 6, 2019.
 8
                                                       __________________________________
 9                                                     RICHARD F. BOULWARE, II
10                                                     UNITED STATES DISTRICT JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              - 23 -
